Citation Nr: 1123544	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) and arthritis of the lumbar spine prior to June 18, 2010.

2.  Entitlement to an increased rating for DDD and arthritis of the lumbar spine from June 18, 2010.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.

4.  Entitlement to a rating in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied the Veteran's claims for increased ratings for a lumbar spine disability, left knee arthritis, and left knee instability, and for service connection for "any right leg condition".  

Prior to certifying this appeal to the Board, in a June 2009 rating decision, the RO granted the Veteran's claim for degenerative joint disease (DJD) of the right knee (claimed as any right leg condition).  Because the June 2009 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In February 2010, the Veteran and his cousin (M.S.) testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The RO/AMC completed this development to the extent possible and returned these matters to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to June 18, 2010, the Veteran's low back disability was manifested primarily by low back pain radiating into his right buttock and right lower extremity and limitation of motion due to pain; forward flexion was limited to 55 degrees and the Veteran was able to walk 1/4 of a mile using a cane and brace, but there was no ankylosis of the thoracolumbar spine, no incapacitating episodes of intervertebral disc syndrome (IVDS), and no separately ratable neurological manifestations of the Veteran's lumbar radiculopathy.  

3.  From June 18, 2010, the Veteran's low back disability has been manifested primarily by low back pain radiating into his right buttock and right lower extremity and limitation of motion due to pain; the Veteran has not been able to walk more than a few yards using a brace and two crutches and X-rays have shown additional degenerative changes compared to previous X-rays,  however, there has been no ankylosis of the thoracolumbar spine and no incapacitating episodes of IVDS; a separate 10 percent rating has been assigned for the Veteran's lumbar radiculopathy of the right lower extremity, which has been no more than mild in severity.  

4.  During the appeal period, the Veteran's left knee arthritis has been manifested by pain and limitation of motion; extension has been limited to no worse than 10 degrees and flexion has been limited to no worse than 70 degrees.

5.  During the appeal period, the Veteran's left knee instability has been no more than slight.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD and arthritis of the lumbar spine prior to June 18, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for DDD and arthritis of the lumbar spine from June 18, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2010).  

3.  The criteria for a rating in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

4.  The criteria for a rating in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA requirements, as interpreted by the Court, have been fulfilled in correspondence dated in December 2007, May 2008 and April 2009.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in March 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in December 2007, May 2008, and April 2009 letters.  

All pertinent development has been undertaken.  VA examinations were conducted in December 2007, April 2009, and June 2010.  All available, relevant evidence has been obtained in this case, including VA treatment records dated through February 2011.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Factual Background

An April 2007 VA primary care note indicates the Veteran had chronic joint disease of the knee and low back.  He was taking Tylenol as needed and was stable.  In November 2007, the Veteran was issued a back brace for low back pain.

The report of a December 2007 VA spine examination reflects the Veteran's complaints of severe pain, especially on forward flexion, as well as stiffness and weakness.  He said the pain radiated into his right buttock area and that he also had right leg pain.  He said he treated back pain with Tylenol #3 with codeine, but that it only provided him minimal pain relief.  He said he could only walk 10 to 15 minutes and required cane for ambulation.  His gait was slow and unsteady.  

On physical examination, there was tenderness on palpation of the vertebral bone column and para-spinal muscles.  Para-spinal muscle spasms were also noted.  Range of motion testing of the thoracolumbar spine was repeated three times in each direction.  Forward flexion was to 60 degrees, 55 degrees, and 55 degrees.  Extension was to 5 degrees on each repetition.  Left lateral flexion was to 25 degrees, 25-30 degrees, and 25 degrees.  Right lateral flexion was to 25 degrees on each repetition.  Right and left lateral rotation was to 25 degrees on each repetition.  The examiner noted that there was no clinical evidence range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance following usual repetitive use.  Neurologic findings of lower extremity were normal - symmetric, 2+ reflexes, no paresthesias, dysthesias, or muscle atrophy.  Muscle tone was normal and muscle strength was 5/5.  X-rays of the lumbar spine showed minimal degenerative changes with mild L4-5 spondylolisthesis.  The diagnoses were arthritis and minimal DDD of the lumbosacral spine.

The report of the December 2007 VA joints examination reflects the Veteran's complaints of left knee pain, weakness, stiffness, mild swelling after prolonged standing, and instability.  He said that he treated his left knee pain with Tylenol #3 with codeine as needed, but that it only provided minimal pain relief.  He said he had no episodes of dislocation or subluxation.  His gait was slow and unsteady.

On physical examination of the Veteran's left knee, there was point tenderness along the anterior portion of the left knee along with mild edema.  There was no effusion, redness, or heat.  Instability, specifically buckling, was noted along with weakness.  Range of motion testing of the left knee was repeated three times in each direction.  Extension was minus 5 degrees from full extension on each repetition.  Flexion was to 90 degrees, 95 degrees, and 95 degrees.  The examiner noted that there was no clinical evidence that range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance following usual repetitive use.  There was no varus or valgus motion; drawer test was negative; and McMurray's test was negative.  X-rays of the left knee revealed moderate degenerative changes.   The diagnosis was moderate degenerative arthritis of the left knee with instability.  

A February 2008 VA primary care note indicates the Veteran complained of knee pain and that his left knee sometimes gave out.  On physical examination of the Veteran's knees, bilateral deformities were noted; however he had full range of motion of both knee joints.  It was noted that the Veteran refused further evaluation at the orthopedic clinic because his wife was very sick.  

In an October 2008 letter, a private physician's assistant (M.L.) stated that the Veteran was treated at her office after a recent fall due to his knees "giving out."  She said that the Veteran was experiencing progressive numbness, tingling, weakness, and limited motor functions with daily activities.  She said the Veteran was unable to sit or stand for long periods of time and that he used a cane and leg braces with minimal relief.  She also said that the Veteran had significantly disability due to his low back pain radiating into his right hip and bilateral knee pain.  

The report of an April 2009 VA examination reflects the Veteran's complaints of low back pain, especially while bending.  He said that Tylenol #3 gave him transient relief and that he had tried Percocet, but that it gave him a headache.  He felt that his legs were weak and gave out.  He said that he experienced numbness, paresthesias, but no urinary or fecal incontinence.  He also complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain along the right paraspinal lumbar spine.  He said the pain was severe, sharp, and constant.  He estimated that he had 100 days where he was incapacitated -he was bedbound most weekends and only got out of bed when he absolutely had to.  He said he could only walk 1/4 of a mile and used a cane and brace.

On physical examination of the lumbar spine, the Veteran was stooped; it was noted that his gait was normal.  There were no abnormal spinal curvatures (such as scoliosis, reversed lordosis, or abnormal kyphosis) and no thoracolumbar spine ankylosis.  There were no muscle spasms noted, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination showed active movement against full resistance in all lower extremities.  Muscle tone was normal without muscle atrophy.  Sensory examination was normal except that vibration sensation was absent in the left lower extremity.  Reflex examination was normal in the lower extremities.  The examination report indicates that the Veteran declined range of motion testing due to discomfort.  X-rays of the lumbar spine revealed mild osteoarthritis, unchanged since previous July 2007 X-rays.  The diagnosis was DDD and degenerative joint disease (DJD) (i.e., arthritis) of the lumbar spine.  

The report of an April 2009 VA joints examination reflects the Veteran's complaints of progressively worsening left knee pain and instability.  He also complained of weakness, decreased speed of joint motion and symptoms of inflammation, but no episodes of dislocation or subluxation.  He said he was able to stand 15-30 minutes and walk 1/4 mile using a cane and brace.  His gait was antalgic.

On physical examination of the Veteran's left knee, there was crepitation and grinding.  The examiner noted "no" instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae, or other knee abnormalities.  Range of motion of the left knee joint was from 10 degrees (-10 or lacking 10 degrees) of extension to 70 degrees of flexion with objective evidence of pain on active motion and on repetitive motion.  There were no additional limitations after three repetitions.  The diagnosis was increase in arthritis and instability of the left knee.   

An April 2010 VA primary care note indicates the Veteran complained of frequent falls.  It was again noted that the Veteran refused further evaluation at the orthopedic clinic because his wife was very sick.  

The report of the June 2010 VA spine examination reflects the Veteran's complaints of increased back pain, induced by prolonged standing and bending.  He said that the pain radiated in his right low back down his leg.  He also said he had numbness and weakness in the right lower extremity and that both legs were weak and gave out.  He said he treated his symptoms with Vicodin as needed.  He denied any urinary incontinence.  The examiner noted that the Veteran had urinary frequency and nocturia, but these conditions were due to benign prostate hypertrophy.  The Veteran also said he had a history of fatigue, decreased motion, stiffness, and weakness.  He said that he had 5 2-day blocks of incapacitating episodes in the past year.  His gait was described as normal; however, it was noted that the Veteran used a brace and 2 crutches and was unable to walk more than a few yards.  

On physical examination of the Veteran's spine, there were no abnormal spinal curvatures or thoracolumbar spine ankylosis.  There were no muscle spasms, atrophy, guarding, tenderness, or weakness.  The examiner indicated that there was objective evidence of pain on active range of motion of the thoracolumbar spine and that the Veteran was unable to perform range of motion testing.  Detailed reflex examination findings were normal; sensory examination findings revealed absent vibration of the foot, but were otherwise normal.  An X-ray of the lumbosacral spine revealed DDD at the L4-5 and L5-S1 levels; grade I retrolisthesis of the L5 vertebral body relative to the L4 vertebral body.  It was noted that there were advanced degenerative changes at the right sacroiliac joint. 

The report of the June 2010 VA joints examination reflects the Veteran's complaints of increased left knee pain and instability.  The Veteran also reported giving way, stiffness, weakness, incoordination, decreased speed of joint motion, but no episodes of dislocation, subluxation, or locking and no effusion, inflammation, or flare-ups.  He said the left knee was weaker and was giving out more, which required him to use crutches.  He said his knee was okay at rest, but with ambulation became more painful.  He used Vicodin to treat the pain as needed.  

On physical examination of the Veteran's left knee, there was crepitation and clicks or snaps, but no grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  The examiner indicated that there was objective evidence of pain with active emotion, but that the Veteran was unable to perform range of motion testing due to pain and weakness.  X-rays of the left knee revealed mild DJD.  The diagnosis was left knee arthritis and instability.  The examiner noted that in terms of severity, the Veteran's X-ray and clinical findings suggested mild to moderate osteoarthritis of the left knee with mild instability.

In a September 2010 addendum, the VA examiner who conducted the examinations in June 2010 stated that the Veteran could not safely perform the range of motion testing because the Veteran was markedly debilitated.  In this regard, it was noted that the Veteran was 77-years old, receiving chemotherapy to treat cancer, and needed both 2 canes and a brace to ambulate.  The examiner stressed that this was a safety issue and that the Veteran should not be asked to return for range of motion testing.

A November 2010 VA consultation report indicates the Veteran was issued new crutches and a roller walker.  

Law and Regulations - In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is file until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Law and Regulations - Specific

Lumbar Spine Disability

The Board notes that effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including IVDS.  In this case, the Veteran filed a claim for an increased rating in November 2007.  Hence, only the revised criteria apply.

The Veteran's lumbar spine disability has been evaluated using the criteria for degenerative arthritis of the spine under Diagnostic Code 5242.  The Board notes that the medical evidence also indicates that the Veteran has been diagnosed and service connected for DDD (otherwise known as IVDS).  Hence, the criteria for DDD/IVDS will also be considered.

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a , Diagnostic Code 5003 (2010)


General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 





20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

Left Knee Disability

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)


5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010)


38 C.F.R. § 4.71, Plate II (2010)

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2010).

VA General Counsel precedent opinion has held that a separate rating under Diagnostic Code 5010 for traumatic arthritis was permitted when a veteran who was rated under Diagnostic Code 5257 for other knee impairment (due to lateral instability or recurrent subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).

Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint. VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A separate rating, however, must be based upon additional disability.  For example, when a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Legal Analysis

Lumbar Spine Disability

Considering the evidence in light of the above-noted rating criteria, the Board finds that a rating higher than 20 percent for DDD and arthritis of the lumbar spine is not warranted prior to June 18, 2010; however, resolving reasonable doubt in the Veteran's favor, a higher, 40 percent rating is warranted from June 18, 2010.  

Prior to June 18, 2010, the evidence reflects that the Veteran's overall lumbar spine symptomatology was commensurate with a 20 percent rating under the General Rating Formula.  In this regard, the Board points out that the December 2007 VA examination report indicates forward flexion of the thoracolumbar spine was, at worst, limited to 55 degrees, and the combined range of motion of the thoracolumbar spine was, at worst, limited to 160 degrees.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine limited to greater than 30 degrees, but not greater than 60 degrees, or where the combined range of motion of the thoracolumbar spine is limited to not greater than 170 degrees.  Given the above findings, the 20 percent rating more than adequately compensates the Veteran even when considering painful motion and other Deluca factors.   

To warrant a higher, 40 percent rating, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less.  As discussed above, the Veteran was unable to perform range of motion testing during the April 2009 and June 2010 VA examinations.  Since range of motion findings are unavailable since December 2007, the Board will consider the Veteran's overall lumbar spine disability picture.  

At the time of the December 2007, the Veteran said he could walk 10 to 15 minutes and required a cane for ambulation.  X-rays showed only minimal degenerative changes with mild L4-5 spondylolisthesis.  The October 2008 letter from a physician's assistant reported that the Veteran's back and knee problems were progressively worsening.  During the April 2009 VA examination, the Veteran said that he could walk 1/4 of a mile but required a cane and brace.  It was noted that the X-rays were unchanged since previous July 2007 X-rays.

The June 2010 VA examination report indicates a significant worsening in the Veteran's lumbar spine disability.  It was reported that he was only able to walk a few yards and now required the use of crutches.  Furthermore, the June 2010 X-rays showed objective evidence of worsening - grade I retrolisthesis of the L5 vertebral body relative to the L4 vertebral body and "advanced" degenerative changes at the right sacroiliac joint (in addition to the degenerative changes at the L4-5 and L5-S1 levels).  Based on this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted from June 18, 2010 - the date of the examination which showed showing a significant worsening of his lumbar spine disability.  

The Board has considered whether an even higher, 50 percent rating is warranted; however, the medical evidence has not shown any evidence of ankylosis.  Ankylosis means total immobility of the spine in a fixed position, favorable or unfavorable.  See Note 5 to General Rating Formula, see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As noted above, the Veteran had forward flexion of the thoracolumbar spine to 55 degrees in December 2007.  Although the Veteran was unable to perform range of motion testing during the April 2009 and June 2010 VA examinations, both examiner indicated that the Veteran did not have ankylosis of the thoracolumbar spine.  

The Board has also considered the Veteran's reports of incapacitating episodes.  The revised criteria, which became effective September 26, 2003, sets forth the Formula for Rating IVDS Based on Incapacitating Episodes.  In this case, however, although the Veteran has described having incapacitating episodes, the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of at least four weeks or six weeks in a relevant 12-month period, as required for higher 40 and 60 percent ratings.  

Furthermore, as noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  In this case, the Veteran has described low back pain radiating into his right buttock and right lower extremity.  In a March 2011 rating decision, the RO granted a separate, 10 percent rating for radiculopathy of the right lower extremity, effective June 18, 2010.  The Board notes that as a higher rating for lumbar radiculopathy of the right lower extremity is assignable before and after this date and the Veteran is presumed to seek the maximum available benefit, this issue will also be considered on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

Neurological manifestations of lumbar radiculopathy in the lower extremities are generally rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 (2010), for rating the sciatic nerve.

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a (2010).  

8520
Sciatic Nerve, Paralysis of:
Rating

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
8620
Neuritis.
8720
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010)

In light of the above, the Board finds that a separate compensable rating for lumbar radiculopathy of the right lower extremity is not warranted prior to June 18, 2010, and a rating higher than 10 percent is not warranted thereafter.  In this regard, the December 2007 VA examination indicates that neurologic findings of lower extremities were normal without any evidence of paresthesias or dysthesias and with normal muscle tone and muscle strength.  In April 2009 and June 2010, motor and reflex examinations of the lower extremities were also normal.  Sensory examination findings were likewise normal except for absent vibration of the left foot.  The June 2010 VA examiner indicated that the Veteran had left lower extremity peripheral neuropathy of unknown etiology and that an electromyograph (EMG) was offered to delineate causality but that the Veteran declined.  Collectively, this evidence has not shown neurological deficiencies in the right lower extremity to warrant a compensable rating under Diagnostic Code 8420, much less a rating higher 10 percent from June 18, 2010.  Furthermore, although peripheral neuropathy of the left lower extremity was noted, the evidence does not suggest that this is related to lumbar spine disability, and, since the Veteran refused EMG testing, the etiology is unknown.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Competent medical evidence reflects that the currently assigned ratings properly compensate the Veteran for the extent of functional loss resulting from any such symptoms.  Although it was noted in the record that the Veteran exhibited pain on motion, these findings have already been taken into consideration in the assignment of the current ratings.

Left Knee Disability

Considering the evidence in light of the above-noted rating criteria, the Board finds that a rating higher than 10 percent for left knee arthritis and a rating higher than 10 percent for left knee instability are not warranted.  

A 10 percent rating for left knee arthritis has been assigned based on painful or limited motion of a major joint under Diagnostic Code 5003.  At worst, the Veteran's left knee flexion has been limited to 70 degrees, as shown during the April 2009 VA examination.  To warrant a noncompensable rating for limitation of flexion of the left knee under Diagnostic Code 5260, the evidence must show flexion limited to 60 degrees.  At worst, the Veteran's knee extension has been limited to 10 degrees, which is equivalent to a 10 percent rating under Diagnostic Code 5261.  To warrant a higher, 20 percent rating, extension limited to at least 15 degrees must be shown.  

The record reflects that the Veteran has had increased pain and flare-ups among the difficulties with his left knee.  The Board observes that, given the Veteran's painful left knee motion, and other symptoms, the 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board also finds that a rating higher than 10 percent is not warranted for left knee instability.  In this regard, although the Veteran has reported that his left knee gives out and he frequently falls, there was no varus or valgus motion during December 2007 VA examination and drawer and McMurray's tests were both negative.  During the June 2010 VA examination, there were no patellar, meniscus, or tendon abnormalities and no objective evidence of instability.  Hence, although he has been diagnosed with left knee instability, this has not been consistently shown on objective physical examination.  In any event, certainly at no time during the course of this appeal has the Veteran's left knee demonstrated more than mild or slight instability, which is commensurate with the 10 percent rating already assigned.  

The record reflects that the Veteran has had increased pain and flare-ups among the difficulties with his left knee.  The Board observes that, given the Veteran's painful left knee motion and instability, the 10 percent rating assigned for arthritis and the 10 percent rating assigned for instability appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has also considered whether any other diagnostic code provides a basis for higher rating, but finds none. In the absence of any ankylosis or other deformity, evaluation of the knees under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities - DC 5256, 5258, 5259, 5262, or 5263 - is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.


Both Disabilities

The Board has considered the Veteran's complaints of low back pain radiating into his right lower extremity, along with weakness, instability, fatigability, and numbness, and his complaints of left knee pain and instability.  The Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support increased ratings - e.g., range of motion findings, ankylosis, incapacitating episodes prescribed by a physician, separately ratable neurological symptoms, objective evidence of instability of the left knee - are essentially medical findings which are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the Veteran's complaints have been considered, they are not considered more persuasive than the objective medical findings which, as indicated above, do not support ratings higher than those assigned.  

The Board has also considered whether the Veteran's lumbar spine disability, left knee arthritis, or left knee instability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's lumbar spine disability or left knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of the Veteran's lumbar spine disability and lumbar spine disability, pursuant to Hart (cited above); that a rating higher than 20 percent for lumbar spine disability is not warranted prior to June 18, 2010; that a 40 percent, but no higher, rating is warranted for lumbar spine disability from June 18, 2010; that a rating higher than 10 percent for left knee arthritis is not warranted; and that a rating higher than 10 percent for left knee instability is not warranted.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

A rating in excess of 20 percent prior to June 18, 2010 for DDD and arthritis of the lumbar spine is denied.

A 40 percent rating from June 18, 2010 for DDD and arthritis of the lumbar spine is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for left knee arthritis is denied.

A rating in excess of 10 percent for left knee instability is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


